DETAILED ACTION

This office action is in response to Remarks and Amendments filed September 17, 2020 in regards to a non-provisional application filed March 22, 2018 with no claims to prior applications. Claims 1-11 have been elected without traverse. Claims 12-20 have been withdrawn as non-elected. Claims 1, 3, 4, and 11 have been amended. Claim 2 is cancelled without prejudice. Claim 21 is new. Claims 1, 3-11 and 21 are currently being examined.   

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James W. Proscia on February 3, 2021.                  
The application has been amended for the claims dated September 17, 2020 as follows: 
In regards to claim 4, line 5, change “… and an polyester … ” to -… and a polyester … -.  
In regards to claim 17, line 5, change “… an polyester … ” to -… and a polyester … -.  
In regards to claim 17, line 4, change “… dispersion (PAC) with …” to - … dispersion with … -.
In regards to claim 12, line 4, change “… available for crosslinking;” to -… available for crosslinking wherein the at least one polyol resin includes a resin with glass transition temperatures less than 10°C; -. 
In regards to claim 16, line 1, change “… of claim 15 …” to -… of claim 12 … -.  
In regards to claim 15, CANCEL claim 15.

Election/Restrictions

Claims 1, 3-11, and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-14 and 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 2, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1, 3-14, and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the closest references: Grzesiak et al. (US 2014/0162073 A1).
Grzesiak et al. disclose an aqueous leather coating composition having improved storage stability comprising 1 to 40 wt.% of an emulsifiable polyisocyanurate and 60 to 99 wt.% of an aqueous polymer dispersion having a glass transition temperature (Tg) of -70 to 40°C, wherein the aqueous polymer dispersion is selected from a (meth)acrylic polymer dispersion, a polyurethane dispersion, a 
However, Grzesiak et al. do not teach or fairly suggest the claimed coating composition comprising at least one polyol resin with a glass transition temperature less than 10°C; a polyurethane crosslinker; and water in an amount from about 4 to 20 wt.% of the total weight of the coating composition wherein solvents other than water are present in an amount less than half the amount of water.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/RONALD GRINSTED/Examiner, Art Unit 1763   


/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763